DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 63-71, drawn to an exercise apparatus, classified in A63B21/00181.
II. Claims 72-83, drawn to a computer system, method and CRM for determining an osteogenic loading, classified in A63B2220/51.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function or effect. The invention of group I concerns adjusting a position of a loading interface of an exercise machine, whereas the invention of group II requires determining osteogenic loading during exercise.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have separate classifications and would require different subgroup searches as well as out-of-class searching, NPL and text searching to thoroughly search the inventive concept unique to each invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brett Lovejoy on 10/13/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 63-71.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 72-83 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Linear adjustment system in claim 63,
Peripheral device in claim 66,
Mechanism that adjusts the position of loading interface in claim 69,
Electronic mechanism in claim 69, 
Pneumatic mechanism in claim 69, 
Hydraulic mechanism in claim 69, 
Mechanical mechanism in claim 69.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,675,497. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘497 Patent anticipates the instant claim, as detailed in the Double Patenting Claims Comparison Chart below.
Double Patenting Claims Comparison Chart
Instant Application
US Pat. 10,675,497
63.
An exercise apparatus, wherein the exercise apparatus includes a loading interface and a frame coupled to the loading interface for performing an exercise, the exercise apparatus comprising: a linear adjustment system that is configured to adjust an initial position of the loading interface at any one of a plurality of functional positions in a functional range of the loading interface, wherein the functional range includes a first terminal functional position, one or more intermediate positions, and a second terminal functional position, wherein, the linear adjustment system comprises a first end and a second end, and the first end is configured to be fixedly connected to one of the loading interface and the frame; and wherein, the exercise exerts a muscle group of a subject through a range of motion, the range of motion includes a first subrange that is characterized by a first maximum force that can be exerted by the subject, the range of motion further includes a second subrange that is characterized by a second maximum force that can be exerted by the subject, the second maximum force is greater than the first maximum force, the initial position of the loading interface is a position in the functional range of the loading interface that permits the subject to exert a force on the loading interface with the muscle group at a point in the range of motion that is in the second subrange without any requirement of passing through the first subrange, and the loading interface is further from the first terminal functional position throughout the entire second subrange than it is throughout the entire first subrange.
1.
A device for an exercise apparatus, wherein the exercise apparatus includes a loading interface and a frame coupled to the loading interface for performing an exercise, the device comprising: a linear adjustment system that is configured to fix an initial position of the loading interface of the exercise apparatus at any one of a plurality of functional positions in a functional range of the loading interface, wherein the functional range includes a first terminal functional position, one or more intermediate positions, and a second terminal functional position, wherein, the linear adjustment system comprises a first end and a second end, and the first end is configured to be fixedly connected to one of the loading interface and the frame of the exercise apparatus; and a sensor comprising a first side fixedly coupled to the second end of the linear adjustment system and a second side configured to be fixedly connected to the other of the loading interface and the frame, wherein the sensor measures a force exerted on the linear adjustment system, and the sensor outputs a signal in accordance with the force exerted on the linear adjustment system,
wherein, the exercise exerts a muscle group of a subject through a range of motion, the range of motion includes a first subrange that is characterized by a first maximum force that can be exerted by the subject, the range of motion further includes a second subrange that is characterized by a second maximum force that can be exerted by the subject, the second maximum force is greater than the first maximum force, the initial position of the loading interface is a position in the functional range of the loading interface that permits the subject to exert a force on the loading interface with the muscle group at a point in the range of motion that is in the second subrange without any requirement of passing through the first subrange, and the loading interface is further from the first terminal functional position throughout the entire second subrange than it is throughout the entire first subrange.
Examiner notes: the ‘497 Patent anticipates the instant claims because the instant claims are broader than the Patented claims, with differences between the two indicated in bold.  
65.
The exercise apparatus of claim 63, further comprising a sensor comprising a first side fixedly coupled to the second end of the linear adjustment system and a second side fixedly coupled to the other of the loading interface and the frame, wherein the sensor measures a force exerted on the linear adjustment system, and the sensor outputs a signal in accordance with the force exerted on the loading interface.
1.
a sensor comprising a first side fixedly coupled to the second end of the linear adjustment system and a second side configured to be fixedly connected to the other of the loading interface and the frame, wherein the sensor measures a force exerted on the linear adjustment system, and the sensor outputs a signal in accordance with the force exerted on the linear adjustment system  



Allowable Subject Matter
Claims 63 and 65 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Claims 64 and 66-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Cole (US PGPub. 2008/0248926) is considered the closest prior art of record. Cole discloses an exercise machine with a linear adjustment system (Figure 7, the parts (28) of the device that adjust the position of seat assembly 20 are considered the linear adjustment system). Cole describes Fig. 3, a full range of motion including knee flexion angles between 90 and 30 degrees, as well as the direction of travel. In Cole, the range of motion includes a first subrange (LC) that is characterized by a first maximum force (~3000N in SC, see Fig. 3) that can be exerted by the subject, the range of motion further includes a second subrange (shortening contraction SC) that is characterized by a second maximum force (~5000N, see Fig. 3) that can be exerted by the subject, the second maximum force is greater than the first maximum force. Cole, however, does not show or teach a linear adjustment system that is configured to adjust an initial position of the loading interface at any one of a plurality of functional positions in a functional range of the loading interface, wherein the initial position of the loading interface is in a position in the functional range of the loading interface that permits the subject to exert a force on the loading interface with the muscle group at a point in the range of motion that is in the second subrange without any requirement of passing through the first subrange and the loading interface is further from the first terminal position throughout the entire second subrange than it is throughout the entire first subrange. For at least this reason, claim 63 and all claims depending therefrom are considered allowable over the prior art of record. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784